DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 3; and 4, 5, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2; and 3 of U.S. Patent No. 9,841,725 in view of Murayama et al. (US 2008/0159773).  
Claims 2; and 3 of U.S. Patent No. 9,841,725 contain or make obvious limitations of claims 1, 2 and 3; and 4, 5, 6 and 7, but do not contain the claimed handle.  Murayama et al. (…773) disclose an image forming device (figures 1 and 2), comprising: a front cover (3), a drawer (29) configured to support a plurality of developing units (PY, PM, PC and PK) each including a developing roller (6a), where the drawer includes a handle (29a).  The drawer being movable from an inside position to an outside position, the drawer in the inside position being positioned inside a main casing of the image forming device, the handle of the drawer in the outside position being positioned outside the main casing, the handle of the drawer in the outside position being positioned farther from the rear end of the main casing than the front end of the main casing is from the rear end of the main casing in the front- to-rear direction (figure 2 and 6) [see Applicant’s claim 1].  When the front cover (3) is in the open position and the drawer (29) is in the outside position, the handle (29a) of the drawer is positioned farther from the rear end of the main casing than the first end of the front cover is from the rear end of the main casing in the front-to-rear direction (figure 6) [see Applicant’s claim 2].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed handle, as disclosed by Murayama et al. (…773), so as to facilitate the movement of the drawer. 

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,841,725 in view of Murayama et al. (US 2008/0159773) and Sato (US 2006/0140674).  
Claim 2 of U.S. Patent No. 9,841,725 in view of Murayama et al. (…773) contain or make obvious limitations of claims 9 and 10, but do not contain the claimed photosensitive drums.  Sato (…674) discloses an image forming device comprising a plurality of photosensitive drums (32M, 32C, 32Y and 32Bk) in one to one correspondence with a plurality of cartridges (31M, 31C, 31Y and 31Bk) that are supported by a drawer (12), the plurality of photosensitive drums being provided in a main casing of the image forming device such that the drawer is movable between the inside position and the outside position relative to the plurality of photosensitive drums in a state where the photosensitive drums are positioned in the main casing (figures 1 and 3) [see Applicant’s claim 9].  The image forming device wherein when the drawer is in the inside position, the drawer is movable relative to the photosensitive drums between: a contact position, at which developing rollers (36M, 36C, 36Y and 36BK) of the cartridges mounted in the drawer are in contact with the photosensitive drums; and a separated position, at which the developing rollers of the cartridges mounted in the drawer are out of contact with the photosensitive drums (figures 1 and 2) [see Applicant’s claim 10].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed photosensitive drums, as disclosed by Sato (…674), since such a configuration is well known in the art.

Claims 1, 2 and 3; 4, 5, 6 and 7; and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2; 3; and 4 of U.S. Patent No. 10,175,638 in view of Murayama et al. (US 2008/0159773).  
Claims 2; 3; and 4 of U.S. Patent No. 10,175,638 contain or make obvious limitations of claims 1, 2 and 3; 4, 5, 6 and 7; and 8, but do not contain the claimed handle.  Murayama et al. (…773) disclose an image forming device (figures 1 and 2), comprising: a front cover (3), a drawer (29) configured to support a plurality of developing units (PY, PM, PC and PK) each including a developing roller (6a), where the drawer includes a handle (29a).  The drawer being movable from an inside position to an outside position, the drawer in the inside position being positioned inside a main casing of the image forming device, the handle of the drawer in the outside position being positioned outside the main casing, the handle of the drawer in the outside position being positioned farther from the rear end of the main casing than the front end of the main casing is from the rear end of the main casing in the front- to-rear direction (figure 2 and 6) [see Applicant’s claim 1].  When the front cover (3) is in the open position and the drawer (29) is in the outside position, the handle (29a) of the drawer is positioned farther from the rear end of the main casing than the first end of the front cover is from the rear end of the main casing in the front-to-rear direction (figure 6) [see Applicant’s claim 2].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed handle, as disclosed by Murayama et al. (…773), so as to facilitate the movement of the drawer.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,175,638 in view of Murayama et al. (US 2008/0159773) and Sato (US 2006/0140674).  
Claim 2 of U.S. Patent No. 10,175,638 in view of Murayama et al. (…773) contain or make obvious limitations of claims 9 and 10, but do not contain the claimed photosensitive drums.  Sato (…674) discloses an image forming device comprising a plurality of photosensitive drums (32M, 32C, 32Y and 32Bk) in one to one correspondence with a plurality of cartridges (31M, 31C, 31Y and 31Bk) that are supported by a drawer (12), the plurality of photosensitive drums being provided in a main casing of the image forming device such that the drawer is movable between the inside position and the outside position relative to the plurality of photosensitive drums in a state where the photosensitive drums are positioned in the main casing (figures 1 and 3) [see Applicant’s claim 9].  The image forming device wherein when the drawer is in the inside position, the drawer is movable relative to the photosensitive drums between: a contact position, at which developing rollers (36M, 36C, 36Y and 36BK) of the cartridges mounted in the drawer are in contact with the photosensitive drums; and a separated position, at which the developing rollers of the cartridges mounted in the drawer are out of contact with the photosensitive drums (figures 1 and 2) [see Applicant’s claim 10].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed photosensitive drums, as disclosed by Sato (…674), since such a configuration is well known in the art.

Claims 1, 2 and 3; 4, 5 and 7; 6; and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 2; 6; and 4 of U.S. Patent No. 10,503,116 in view of Murayama et al. (US 2008/0159773).  
Claims 1; 2; 6; and 4 of U.S. Patent No. 10,503,116 contain or make obvious limitations of claims 1, 2 and 3; 4, 5 and 7; 6; and 8, but do not contain the claimed handle.  Murayama et al. (…773) disclose an image forming device (figures 1 and 2), comprising: a front cover (3), a drawer (29) configured to support a plurality of developing units (PY, PM, PC and PK) each including a developing roller (6a), where the drawer includes a handle (29a).  The drawer being movable from an inside position to an outside position, the drawer in the inside position being positioned inside a main casing of the image forming device, the handle of the drawer in the outside position being positioned outside the main casing, the handle of the drawer in the outside position being positioned farther from the rear end of the main casing than the front end of the main casing is from the rear end of the main casing in the front- to-rear direction (figure 2 and 6) [see Applicant’s claim 1].  When the front cover (3) is in the open position and the drawer (29) is in the outside position, the handle (29a) of the drawer is positioned farther from the rear end of the main casing than the first end of the front cover is from the rear end of the main casing in the front-to-rear direction (figure 6) [see Applicant’s claim 2].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed handle, as disclosed by Murayama et al. (…773), so as to facilitate the movement of the drawer.

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,503,116 in view of Murayama et al. (US 2008/0159773) and Sato (US 2006/0140674).  
Claim 1 of U.S. Patent No. 10,503,116 in view of Murayama et al. (…773) contain or make obvious limitations of claims 9 and 10, but do not contain the claimed photosensitive drums.  Sato (…674) discloses an image forming device comprising a plurality of photosensitive drums (32M, 32C, 32Y and 32Bk) in one to one correspondence with a plurality of cartridges (31M, 31C, 31Y and 31Bk) that are supported by a drawer (12), the plurality of photosensitive drums being provided in a main casing of the image forming device such that the drawer is movable between the inside position and the outside position relative to the plurality of photosensitive drums in a state where the photosensitive drums are positioned in the main casing (figures 1 and 3) [see Applicant’s claim 9].  The image forming device wherein when the drawer is in the inside position, the drawer is movable relative to the photosensitive drums between: a contact position, at which developing rollers (36M, 36C, 36Y and 36BK) of the cartridges mounted in the drawer are in contact with the photosensitive drums; and a separated position, at which the developing rollers of the cartridges mounted in the drawer are out of contact with the photosensitive drums (figures 1 and 2) [see Applicant’s claim 10].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed photosensitive drums, as disclosed by Sato (…674), since such a configuration is well known in the art.

Claims 1, 2, 3, 4, and 5; 6; 7; 8; and 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 5; 10; 11; and 16 of U.S. Patent No. 10,852,690 in view of Sato (US 2006/0140674).  
Claims 1; 5; 10; 11; and 16 of U.S. Patent No. 10,852,690 contain or make obvious limitations of claims 1, 2, 3, 4 and 5; 6; 7; 8; and 9 and 10, but do not contain the claimed plurality of cartridges and photosensitive drums.  Sato (…674) discloses an image forming device comprising a plurality of cartridges (31M, 31C, 31Y and 31Bk) supported by a drawer (12), where each cartridge includes a developing roller (36M, 36C, 36Y and 36 Bk) [see Applicant’s claim 1].  The image forming device further includes a plurality of photosensitive drums (32M, 32C, 32Y and 32Bk) in one to one correspondence with the plurality of cartridges (31M, 31C, 31Y and 31Bk), where the plurality of photosensitive drums being provided in a main casing of the image forming device such that the drawer is movable between the inside position and the outside position relative to the plurality of photosensitive drums in a state where the photosensitive drums are positioned in the main casing (figures 1 and 3) [see Applicant’s claim 9].  The image forming device wherein when the drawer is in the inside position, the drawer is movable relative to the photosensitive drums between: a contact position, at which developing rollers (36M, 36C, 36Y and 36BK) of the cartridges mounted in the drawer are in contact with the photosensitive drums; and a separated position, at which the developing rollers of the cartridges mounted in the drawer are out of contact with the photosensitive drums (figures 1 and 2) [see Applicant’s claim 10].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed plurality of cartridges and photosensitive drums, as disclosed by Sato (…674), since such a configuration is well known in the art.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,262,690 in view of Sato (US 2006/0140674).  
Claim 9 of U.S. Patent No. 11,262,690 contain or make obvious limitations of claims 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10, but do not contain the claimed plurality of cartridges and photosensitive drums.  Sato (…674) discloses an image forming device comprising a plurality of cartridges (31M, 31C, 31Y and 31Bk) supported by a drawer (12), where each cartridge includes a developing roller (36M, 36C, 36Y and 36 Bk) [see Applicant’s claim 1].  The image forming device further includes a plurality of photosensitive drums (32M, 32C, 32Y and 32Bk) in one to one correspondence with the plurality of cartridges (31M, 31C, 31Y and 31Bk), where the plurality of photosensitive drums being provided in a main casing of the image forming device such that the drawer is movable between the inside position and the outside position relative to the plurality of photosensitive drums in a state where the photosensitive drums are positioned in the main casing (figures 1 and 3) [see Applicant’s claim 9].  The image forming device wherein when the drawer is in the inside position, the drawer is movable relative to the photosensitive drums between: a contact position, at which developing rollers (36M, 36C, 36Y and 36BK) of the cartridges mounted in the drawer are in contact with the photosensitive drums; and a separated position, at which the developing rollers of the cartridges mounted in the drawer are out of contact with the photosensitive drums (figures 1 and 2) [see Applicant’s claim 10].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed plurality of cartridges and photosensitive drums, as disclosed by Sato (…674), since such a configuration is well known in the art. 
Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        November 15, 2022